Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-9, 11-17, 19, 21, 25, 28 and 44 are currently pending. 
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-9, 11-17, 19, 21 and 25 in the reply filed on June 21, 2022 is acknowledged. Claims 28 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2022. Claims 1-9, 11-17, 19, 21 and 25 are currently under examination.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on August 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto. 
Applicant is advised that the non-patented references recited in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  
Claim Objections
4.	Claims 3, 6, 8, 12 and 15 are objected to because of the following informalities:  the genera recited in said claims should be italicized.  Appropriate correction is required.
Additionally, as it pertains to claim 6, “wherein the” appears to be omitted between ‘5,’ and ‘microorganism’.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites in part “wherein the host bacteria is of the genus Saccharomyces” and claim 13 recites in part “wherein the host bacteria is a species from Saccharomyces boulardii”.  Saccharomyces is indeed a microorganism; however, the genus and species are not bacterial. 
Applicant is encouraged to amend the claim to remove the recited fungi.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3, 5-8, 11-12, 14-16, 19 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder et al. WO 2017/109087 A1; Published: 6/29/17 (provided by Applicant).
Independent claim 1 is drawn to a microorganism comprising a polynucleotide encoding a peptide that comprises the amino acid sequence of larazotide (SEQ ID NO: 1) or a derivative thereof, the polynucleotide further comprising a promoter controlling expression of the peptide. 
Binder et al. disclose microorganisms (a bacterium or yeast cell (Saccharomyces); see page 72, 2nd-5th paragraphs) comprising a polynucleotide encoding a peptide that comprises the amino acid sequence (comprising a polynucleotide encoding a peptide that comprises an amino acid sequence; see page 55, 2nd paragraph), the polynucleotide further comprises a promoter controlling expression of the peptide (see page 69, 7th paragraph-page 70, 2nd paragraph). The polynucleotide further comprises a promoter controlling the expression of the larazotide peptide in a host microorganism (see page 69, 7th paragraph, 70/72, 2nd paragraph).Binder further discloses that their peptide is larazotide (see page 61, 2nd paragraph) and that their microorganism is a commensal microorganism of the human gastrointestinal tract belonging to the genera Bacteroides, Faecalibacterium, Eubacterium, Ruminococcus, Peptococcus, Peptostreptococcus, Escherichia (E. coli) and Helicobacter (see page 72; 3rd paragraph) as well as fungal genera of Candida, Saccharomyces (which the office relies upon for meeting the limitation of probiotic, recited in claim 2), Aspergillus, etc., (see page 72, 5th paragraph; meeting limitations of claims 1-3, 5-8 and 11-16). Lastly, Binder discloses the use of bacteriophages (see page 63 and 72; meeting limitations of claim 11) comprising a polynucleotide encoding a peptide that comprises the amino acid sequence. The larazotide of the prior art is SEQ ID NO:1 because the amino acid sequence is well known in the art as evidenced by Applicant’s specification, which teaches that the peptide comprises the amino acid sequence of larazotide (See Applicant’s specification page 6, line 20-23).
As it pertains to claim 19, “wherein the bacteriophage is lytic or lysogenic”, the Office takes the position that this limitation is an inherent feature of a bacteriophage because phages, to include the ones discussed in Binder, would have no choice in the type of phage they choose because phages are either lytic or lysogenic depending upon the environment. This is evidenced by Steward, Technology Networks Immunology and Microbiology, 2018; https://www.technologynetworks.com/immunology/articles/lytic-vs-lysogenic-understanding-bacteriophage-life-cycles-308094, where she teaches that the structure of a bacteriophage is one that can hijack the host cell’s cellular machinery for their own replication if surrounding conditions are unfavorable in a process called the lytic cycle. Alternatively, they may enter a dormant state, known as the lysogenic cycle, within the host cell if conditions are favorable.
Since the Office does not have the facilities for examining and comparing applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. WO 2017/109087 A1; Published: 6/29/17 as applied to claims 1-3, 5-8, 11-12, 14-16, 19 and 25 above, and further in view of Kelesidis et al., Therapeutic Advances in Gastroenterology, 2012; 5(2):111-125.
Independent claim 1 is drawn to a microorganism comprising a polynucleotide encoding a peptide that comprises the amino acid sequence of larazotide (SEQ ID NO: 1) or a derivative thereof, the polynucleotide further comprising a promoter controlling expression of the peptide. 
Dependent claim 4 and 13 are both drawn, in part, to a microorganism that is a species selected from Saccharomyces bouldarii.
Binder et al. teach microorganisms (a bacterium or yeast cell (Saccharomyces); see page 72, 2nd-5th paragraphs) comprising a polynucleotide encoding a peptide that comprises the amino acid sequence (comprising a polynucleotide encoding a peptide that comprises an amino acid sequence; see page 55, 2nd paragraph), the polynucleotide further comprises a promoter controlling expression of the peptide (see page 69, 7th paragraph-page 70, 2nd paragraph). The polynucleotide further comprises a promoter controlling the expression of the larazotide peptide in a host microorganism (see page 69, 7th paragraph, 70/72, 2nd paragraph).Binder further discloses that their peptide is larazotide (see page 61, 2nd paragraph) and that their microorganism is a commensal microorganism of the human gastrointestinal tract belonging to the genera Bacteroides, Faecalibacterium, Eubacterium, Ruminococcus, Peptococcus, Peptostreptococcus, Escherichia (E. coli) and Helicobacter (see page 72; 3rd paragraph) as well as fungal genera of Candida, Saccharomyces (which the office relies upon for meeting the limitation of probiotic, recited in claim 2), Aspergillus, etc., (see page 72, 5th paragraph; meeting limitations of claims 1-3, 5-8 and 11-16). Lastly, Binder teaches the use of bacteriophages (see page 63 and 72; meeting limitations of claim 11) comprising a polynucleotide encoding a peptide that comprises the amino acid sequence. The larazotide of the prior art is SEQ ID NO:1 because the amino acid sequence is well known in the art as evidenced by Applicant’s specification, which teaches that the peptide comprises the amino acid sequence of larazotide (See Applicant’s specification page 6, line 20-23).
Binder does not specifically teach that their Saccharomyces is Saccharomyces boulardii as recited by claim 4 and 13.
Kelesidis et al. teach several clinical trials and experimental studies that strongly suggest a place for Saccharomyces boulardii as a biotherapeutic agent for the prevention and treatment of several gastrointestinal diseases. S. boulardii mediates responses resembling the protective effects of the normal healthy gut flora. The multiple mechanisms of action of S. boulardii and its properties may explain its efficacy and beneficial effects in acute and chronic gastrointestinal diseases that have been confirmed by clinical trials (see abstract).
Thus, it would be obvious to have the genus Saccharomyces, as taught in Binder to be Saccharomyces boulardii because clinical trials and experimental studies displays that S. boulardii is a good biotherapeutic agent allowing prevention and/or treatment of several gastrointestinal diseases while mediating effects which resemble the protective effects of the normal healthy gut flora.
Further, the claims would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). Accordingly, the subject matter of claims 4 and 13 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

8.	Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. WO 2017/109087 A1; Published: 6/29/17 as applied to claims 1-3, 5-8, 11-12, 14-16, 19 and 25 above, and further in view of Klein et al., Proc. Natl. Acad. Sci. USA, 1996; 93:7108-7113.
Dependent claim 9 is drawn to the microorganism of claim 1, wherein the polynucleotide further encodes a secretory signal at the N-terminus of the peptide. 
Dependent claim 11 is drawn to the bacteriophage of claim 11, wherein the polynucleotide further encodes a secretory signal at the N-terminus of the peptide. 
Binder teachers the limitations as recited above.
Klein et al. teach a highly efficient method to isolate genes encoding secreted and membrane-bound proteins. Application of this method, termed signal peptide selection, to various tissues yielded 559 clones that appear to encode known or novel extracellular proteins. The eventual identification of most, or all, extracellular signaling molecules advances the understanding of fundamental biological processes and our ability to intervene in disease states (see abstract).
It would have been obvious before the effective filing date of the presently claimed invention to add a secretory signal for recombinant expression with an expectation of success because secretory signals are simple and universal and are used to deliver proteins across the cytoplasmic membrane, as evidence by Filloux, Journal of Bacteriology, 2010; 192(15):3847-3849. The skilled artisan would have been motivated to make this modification because the signal peptide system makes it feasible to identify efficiently many of the cell surface and secreted proteins that regulate cell-cell interactions in multicellular organisms. Such proteins are essential for tissue formation and function and this may be useful as therapeutic agent (see page 7113). Accordingly, the subject matter of claims 9 and 17 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

9.	Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Binder et al. WO 2017/109087 A1; Published: 6/29/17 as applied to claims 1-3, 5-8, 11-12, 14-16, 19 and 25 above, and further in view of Vessler et al., Microbiology and Molecular Biology Reviews, 2011; 75(3):423-433.
Dependent claim 21 is drawn to the bacteriophage of claim 11, wherein the bacteriophage is of the order Caudovirales, Siphoviridae, Myoviridae or Podoviridae.
Binder et al. teaches the limitations as set forth supra.
Binder does not specifically teach that their bacteriophage is of the order Caudovirales, Siphoviridae, Myoviridae or Podoviridae.
Vessler teaches that bacterial viruses (phages or bacteriophages) are very efficient nanomachines designed to infect their hosts with exquisite specificity and efficacy. The vast majority of them belong to the order Caudovirales and possess a double-stranded DNA (dsDNA) genome enclosed in a polyhedral head, being most frequently icosahedral, to which a tail is attached. They are the most numerous biological entity on earth, with an estimated number of 1031 tailed phages in the biosphere (11, 31). The bacteriophage tail is a molecular machine used during infection to recognize the host and ensure efficient genome delivery to the cell cytoplasm. Its morphology serves as a basis for the classification of Caudovirales phages into three distinct families (Fig. 1A): the Myoviridae, possessing a complex contractile tail; the Podoviridae, bearing a short noncontractile tail; and the Siphoviridae, characterized by their long noncontractile tail (see page 423; introduction).9
It would be obvious to have the bacteriophage of the order Caudovirales because the vast majority of bacterial bacteriophage belong to the order Caudovirales. It would also be obvious because bacteriophage of Caudovirales, Podoviridae and Siphoviridae are very efficient nanomachines designed to infect their hosts with exquisite specificity and efficacy. 
Lastly, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Conclusion
10.	No claim is allowed.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Filloux, Journal of Bacteriology, 2010; 192(15):3847-3849.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	August 18, 2022

/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645